385 Mich. 585 (1971)
189 N.W.2d 206
BRATTON
v.
TROJAN BOAT COMPANY
No. 3 June Term 1971, Docket No. 52,680.
Supreme Court of Michigan.
Decided June 24, 1971.
Opinion filed August 27, 1971.
Raymond L. Krell, for plaintiffs.
Sugar, Schwartz, Silver, Schwartz & Tyler, for defendant.
PER CURIAM:
For the reasons set forth in Buscaino v. Rhodes (1971), 385 Mich. 474, released today, we hold that by filing his complaint within three *586 years from the date of injury the plaintiff here complied with the statute of limitations.
The Court of Appeals is affirmed.
Appellee may tax costs.
T.M. KAVANAGH, C.J., and BLACK, ADAMS, T.E. BRENNAN, T.G. KAVANAGH, SWAINSON, and WILLIAMS, JJ., concurred.